The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Caddo county, and defendant Dunn was sentenced to pay a fine of $500 and to serve 6 months in the county jail, and defendant Slagle was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The judgment was entered in August, 1928, and the appeal was lodged in this court in October, 1928. A motion to dismiss the appeal supported by affidavits has been filed setting out that defendant Dunn was in March, 1929, convicted of a felony in the state of Texas, and was sentenced to a term of 5 years in that state, and is now incarcerated at the state penitentiary at Huntsville, Tex., and further setting out that defendant Slagle has departed from the state of Oklahoma and for some 6 months has resided in or around the town of Shamrock, Texas. *Page 425 
Where a defendant has been convicted and perfects his appeal to this court, and thereafter leaves the state, and is where he cannot be made to respond to any judgment or order which may be rendered, this court will dismiss his appeal.
The appeal is therefore dismissed.
DAVENPORT and CHAPPELL, JJ., concur.